Title: To Thomas Jefferson from James Dana, September 1822
From: Dana, James
To: Jefferson, Thomas


Sir,
Dartmouth College, Hanover N.H.
Sept. 1822.
I take the liberty of sending you the accompanying papers, because you manifest a deep interest in all that relates to philosophy, and because it affords me an opportunity of testifying my profound respect for one, who will ever be remembered with the highest regard by the friends of Civil and Religious Liberty, and of the Rights of Man.That GOD may continue you yet many years, the monument of your Country is the sincere prayer, venerable Patriot, ofyour obt. SertJ. F. Dana